Hines, J.
(After stating the foregoing facts.)
A city tax on an occupation must be reasonable with reference to such vocati8n. Mayor &c. of Savannah v. Cooper, 131 Ga. 670 (63 S. E. 138); Atlantic Postal Telegraph-Cable Co. v. Savannah, 133 Ga. 66 (65 S. E. 184). Legislative grant to a municipality of authority to levy occupation taxes does not confer upon such body the power to impose upon a useful and legitimate business a prohibitory tax. Morton v. Macon, 111 Ga. 162 (36 S. E. 627, 50 L. R. A. 485); Mayor &c. of Savannah v. Cooper, supra; Western Union Tel. Co. v. Fitzgerald, 149 Ga. 330 (100 S. E. 104); Williams v. Waynesboro, 152 Ga. 696 (111 S. E. 47). Each of plaintiffs had paid the State occupation tax imposed by *355the general tax act of December 19, 1923, for selling automobiles in the County of Troup.- Ga. Laws (Ex. Sess.) 1923, p. 20. Under the general tax act, these dealers had to pay to the State an annual occupation tax, graduated according to population, in each county in which they sold automobiles in this State. As Troup County, in which LaGrange is situated, contained- by the census of 1920 a population of more than 3000, each of these dealers paid to the State, under this law, an occupation tax of $85 for doing business in that county. This gave them the right to sell automobiles in LaGrange. Under the undisputed evidence, set out in full in the statement of facts, the occupation tax imposed by the City of La-Grange upon these dealers was prohibitive, excessive, and unreasonable. This being so, the trial judge erred in not granting the injunction prayed by petitioners.
This renders it unnecessary to determine whether the ordinance embracing this tax provision violates the uniformity requirement of the constitution of this State as to taxation.

Judgment reversed.


All the Justices concur, except Beclc, P. J., dissenting.